Exhibit 10.9

COX SUPPLEMENTAL RETIREMENT PLAN

Cox Enterprises, Inc. (the “Company”) hereby amends and restates the Cox
Supplemental Retirement Plan as first adopted effective as of January 1, 1994
(the “Plan”). The effective date of the Plan shall be January 1, 2005. The
benefits payable under the Plan shall be effective only as to those Participants
whose employment last terminated on or after January 1, 2005. The rights and
benefit, if any, of a Participant whose employment last terminated before
January 1, 2005 shall be determined in accordance with the provisions of the
plan as in effect on the date employment terminated.

ARTICLE 1

GENERAL

The purpose of the Plan is to provide supplemental pension benefits to a group
of the Company’s management employees and their dependents in accordance with
the terms hereof. The Plan is designed to provide benefits to certain employees
through coordination with benefits provided under the Cox Enterprises, Inc.
Pension Plan (the “Pension Plan”).

For the purpose of this Plan, except to the extent clearly contemplated by the
context in which they are used, all capitalized terms used herein shall have the
same meaning as ascribed thereto in the Pension Plan. Notwithstanding the
foregoing, the term “Compensation” shall be applied hereafter in this Plan
without regard to the limit on includable compensation imposed by Code
Section 401(a)(17); provided, that in no event shall Compensation credited under
the Plan for any Plan Year exceed a maximum limit of $235,840, except as
otherwise provided under the Plan, or such higher amount as may be established
by the Company from time to time in its sole discretion. The maximum limit on
the amount of Compensation credited under the Plan shall increase by the same
percentage increase as the limit on the includable compensation imposed by Code
Section 401(a)(17).



--------------------------------------------------------------------------------

ARTICLE 2

ELIGIBILITY TO PARTICIPATE

The Management Committee, as designated under Article 8 hereof, shall from time
to time designate Employees as Participants under the Plan. No Employee who is a
Participant under the Cox Executive Supplemental Plan (the “CESP”), as of the
effective date hereof or any later date, shall be eligible to participate in the
Plan. In the event a Participant in the Plan subsequently is entitled to the
payment of benefits under the CESP, then, notwithstanding any provisions of the
Plan to the contrary, his or her benefits otherwise payable under this Plan
shall be cancelled, and such a Participant shall not be entitled to the payment
of benefits hereunder.

ARTICLE 3

DETERMINATION OF BENEFIT

A Participant’s benefit under this Plan shall be determined by applying the
Plan’s definition of Compensation, as modified by the provisions of Article I
hereof, to the applicable accrued benefit provisions with respect to such
Participant under the Pension Plan, in accordance with the relevant provisions
of Articles IV, V, VI and VII of the Pension Plan. Any benefit payable under
this Article 3 first shall be reduced as provided in Article 4 of the Plan, and
shall be payable in accordance with the provisions of Article 5 hereof.

ARTICLE 4

NO DUPLICATION OF BENEFITS

The benefit payable under this Plan to any Participant shall not duplicate
benefits payable to him or her under the Pension Plan. Therefore, a monthly
benefit shall be payable to a Participant under this Plan only if and to the
extent that his or her monthly benefit under this Plan exceeds the total monthly
benefit payable to such Participant under the Pension Plan.

ARTICLE 5

BENEFIT PAYMENT TIMING AND FORM

5.1 Normal Retirement Benefit. On the first day of the first month which
coincides with, or immediately follows a Participant’s Normal Retirement Date,
such Participant’s benefits

 

- 2 -



--------------------------------------------------------------------------------

under the Plan shall commence in the form of an annuity payable monthly only for
the lifetime of the Participant. For this purpose, “Normal Retirement Date”
means the date on which a Participant has a “separation from service” (as that
term is defined by the Secretary of the Treasury) on or after the date on which
the Participant reaches age sixty-five (65) or, if later, the date upon which
the Participant completes five (5) years of participation in the Pension Plan.

5.2 Early Retirement Benefit. On the first day of the first month which
coincides with, or immediately follows a Participant’s Early Retirement Date,
such Participant’s benefits under the Plan shall commence in the form of an
annuity payable monthly only for the lifetime of the Participant. For this
purpose, “Early Retirement Date” means the date on which a Participant has a
“separation from service” (as that term is defined by the Secretary of the
Treasury) (i) before his or her Normal Retirement Date and (ii) on or after the
date the Participant (a) reaches age fifty-five (55) and (b) completes ten
(10) Year of Vesting Service.

5.3 Disability Benefit. A Participant who is eligible for Disability Retirement
shall commence his or her benefit under the Plan in the form of an annuity
payable monthly only for the lifetime of the Participant as of the first day of
the first month which coincides with, or next follows, his or her Disability
Date; provided that a Participant is “Disabled” for this purposes only if he or
she (i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

5.4 Termed Vested Benefit. A Participant who has a “separation from service” (as
that term is defined by the Secretary of the Treasury) before he or she is
eligible for a benefit under Section 5.1, Section 5.2 or Section 5.3 shall
commence his or her benefit under the Plan on the first day of the first month
which coincides with, or immediately follows the date on which such Participant
attains age 65 in the form of an annuity payable monthly only for the lifetime
of the Participant; provided he or she has accrued five (5) Years of Vesting
Service.

A Participant who is eligible for the payment of a Plan benefit under
Section 5.1, Section 5.2 or Section 5.3 shall have the right to request the
payment of such benefit in one of

 

- 3 -



--------------------------------------------------------------------------------

the benefit payment forms described in paragraph (a) through paragraph
(d) below. In the event the Committee approves his or her request, his or her
benefits shall be paid in that form. However, in the event a Participant fails
to make a timely request or in the event the Committee does not approve a
request, his or her benefit shall be paid in the form described in (a) below:

(a) An annuity payable monthly only for the lifetime of the Participant;
provided that for benefits payable under the Plan with respect to Participants
listed in Exhibit A and Newspaper Employees, an annuity payable monthly for the
lifetime of the Participant, but for not less than 120 months.

(b) An annuity payable monthly for the lifetime of the Participant, but for not
less than 120 months, which shall be the actuarial equivalent of the benefit
described in paragraph (a) above;

(c) A joint and 50% survivor annuity, which shall be the actuarial equivalent of
the benefit described in paragraph (a) above, and which is payable in monthly
installments for the life of a Participant and thereafter for the life of his or
her Spouse, if the Spouse survives, where (I) the identity of such Spouse shall
be established on the date of which benefit payments first are scheduled to
commence under this form to the Participant and thereafter shall not be changed
for any reason whatsoever, and (2) the amount of the monthly annuity payable to
such surviving Spouse at the death of the Participant shall equal 50% of the
monthly annuity which was payable to the Participant during his or her lifetime;
or

(d) Any other annuity benefit payment form which is the actuarial equivalent of
the benefit described in paragraph (a) above which is a form of benefit
available under a defined benefit plan maintained by an Employer under
Section 401 of the Code and, which the Committee, acting in its absolute
discretion, determines to be in the interest of the Participant and not adverse
to the interest of the Plan.

A request by a Participant for the payment of his or her Plan benefit in any
benefit payment form shall be made in writing and shall be filed before the date
as of which his or her benefit payments are scheduled to commence under this
Plan.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE 6

SOURCE OF RECORDS AND BENEFIT PAYMENTS

6.1 Records. All records relating to the accrual and disbursement of benefits
under this Plan shall be maintained by the Company.

6.2 Participating Company Who Pays Benefits. All benefits accrued under this
Plan to, or on behalf of, a Participant shall be paid by the Company or by the
Participating Company, as defined in Article 9, which is the Participant’s
employer on the date his or her status as an Employee last terminates.

6.3 Source of Benefit Payments. Any person who claims a benefit under this Plan
shall look solely to the general assets of the Participating Company obligated
to make such payments under Section 6.2. Such person’s interest in such assets
as a result of such claim shall in no matter whatsoever be superior or senior to
the claim of any other general and unsecured creditor of the Participating
Company, and in no event whatsoever shall any other person whomsoever be liable
to pay such benefits.

ARTICLE 7

SPECIAL PROVISIONS

7.1 Misconduct. If the Management Committee finds that any Participant has
engaged in (1) misconduct resulting in a detriment to the Company,
(2) dishonesty which results in financial loss to the Company, (3) malicious
destruction of any property of the Company or a Participating Company or (4) a
felony for which he or she is convicted which arises out of his or her
employment by the Company, and such Participant’s employment with the Company is
terminated for any such causes, the Management Committee shall, notwithstanding
any other provision in this Plan to the contrary and in accordance with uniform
rules to be adopted and administered by it, direct forfeiture of all benefits of
such Participant under this Plan.

 

- 5 -



--------------------------------------------------------------------------------

7.2 Application for Benefits. Notwithstanding anything to the contrary contained
herein, any benefits payable hereunder shall become payable only after the
Participant, his or her surviving Spouse or his or her Beneficiary, as the case
may be, has made an application to the Management Committee for such benefit
upon a form satisfactory to the Management Committee for this purpose. In the
event any retirement benefit becomes payable under this Plan and no application
therefor has been filed by any such person within two (2) years from the date
such benefit first becomes payable, such benefit shall be forfeited. In the
event an application has been filed for a retirement benefit prior to the time
such retirement benefit becomes payable under this Plan and the Management
Committee is unable through reasonable efforts, the expense of which shall not
exceed two hundred dollars ($200.00), to locate the person or persons who are
legally entitled to receive such retirement benefit within two (2) years of the
date such retirement benefit first becomes payable under this Plan, such
retirement benefit also shall be forfeited.

7.3 Nominal Payments. Notwithstanding anything in the Plan to the contrary, if
the amount of any monthly retirement benefit payable to, or on behalf of, a
Participant is less than two hundred dollars ($200.00), a lump sum cash payment
may be made in lieu of such monthly retirement benefit, at the discretion of the
Management Committee, which lump sum payment shall be the Actuarial Equivalent
of the value of such monthly benefit payments otherwise due to, or on behalf of,
the Participant.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE 8

MANAGEMENT COMMITTEE

8.1 General. The Management Committee shall be the Named Fiduciary for the Plan,
and shall consist of the same Employees appointed to act as the committee for
the CESP. A member can resign at any time by delivering his or her written
resignation to the Board. A member of the Management Committee may be a
Participant but, in such case, a claim submitted by one member of the Management
Committee as a Participant shall be reviewed by one or more other members of the
Management Committee.

The Company shall indemnify each member of the Management Committee for any
liability, assessment, loss, expense or other cost of any kind or description
whatsoever, including legal fees and expenses, actually incurred by a member on
account of any action or proceeding, actual or threatened, which arises as a
result of being a member of the Management Committee.

8.2 Powers. The Management Committee shall have control over the administration
of this Plan, with all powers necessary to enable it properly to carry out its
duties in this respect, including, without limitation, the designation of
Employees as Participants and the power to waive any conditions or limitations
stated in the Plan whenever the Management Committee, acting in its absolute
discretion, deems such a waiver to be appropriate under the circumstances. The
Management Committee may appoint in writing such agents as it may deem necessary
for the effective performance of its duties, and may delegate to such agents
those powers and duties, whether ministerial or discretionary, which it deems
expedient or appropriate. In the event that any agent so appointed is not an
Employee of the Company or of a Participating Company, such agent’s compensation
shall be fixed by the Management Committee and shall be paid by the Company.

 

- 7 -



--------------------------------------------------------------------------------

8.3 Records. The Management Committee shall maintain a current record of all
Participants and of the reimbursement claims submitted by each Participant
during each Plan Year.

ARTICLE 9

PARTICIPATING COMPANIES

An Affiliate may become a Participating Company by adopting the Plan through
appropriate corporate action. Attached hereto as Exhibit A is a list of
Affiliates who are Participating Companies.

ARTICLE 10

AMENDMENT AND TERMINATION

This Plan may be amended in any respect and at any time by the Board in the
exercise of its sole discretion. Any such amendment automatically shall be
binding on each Participating Company. The Company reserves the right to
terminate the Plan at any time and to cease the accrual of benefits thereunder.
Notwithstanding the foregoing, except to the extent provided in Article 2, no
event of amendment to or termination of the Plan shall reduce the level of
benefits accrued on behalf of any Participant as of the date such amendment or
termination first becomes effective or any time thereafter.

ARTICLE 11

MISCELLANEOUS

11.1 Headings. The headings and subheadings in the Plan have been inserted for
convenience of reference only and are to be ignored in any construction of the
Plan provisions.

11.2 Construction. In the construction of the Plan, the singular shall include
the plural in all cases in which such meaning would be appropriate. This Plan
shall be construed in accordance with the laws of the State of Georgia.

 

- 8 -



--------------------------------------------------------------------------------

11.3 Agent for Service of Process. The agent for service of process for the Plan
shall be the person currently listed in the records of the Secretary of State of
Georgia as the agent for service of process for the Company.

11.4 Plan Administrator. The Company shall be the Plan Administrator of the Plan
for purposes of compliance with the ERISA reporting and disclosure requirements.

11.5 No Assignment. The benefits provided under this Plan may not be alienated,
encumbered or assigned by a Participant, a Spouse or a Beneficiary.

11.6 Effect of Plan. This Plan shall not constitute a contract of employment for
any definite term and shall not affect or impair the right of either party to
terminate the employment relationship at any time.

11.7 Legal Competency. The Management Committee may, in its discretion, make
payment either directly to an incompetent or disabled person, whether because of
minority or mental or physical disability, or to the guardian of such person, or
to the person having custody of such person, without further liability on the
part of the Company, a Participating Company, the Management Committee, or any
person, for the amounts of such payment to the person on whose account such
payment is made.

11.8 Effective Date. The effective date of the Plan shall be January 1, 1994.
The benefits payable under the Plan shall be effective only to Participants
whose status as an Employee last terminates on or after January 1, 1994.

 

- 9 -